I agree that the defendant failed to make out a case of title by adverse possession. But, I do not agree that the plaintiff can maintain his possessory action of ejectment against Mrs. Granquist, — certainly not, if she is still the lawful wife in Pennsylvania of the plaintiff's predecessor in title and, perhaps not, even though the Ohio divorce was effective to dissolve the matrimonial bonds. The property in controversy in which she is residing is the common marital domicile wherein her husband installed her and their children in June 1922 and where she and the children continued to live with him until he voluntarily left this State in October of that year and where she has continued to live with the children ever since without annoyance until the institution of the present litigation.
The majority opinion states that "The learned trial judge correctly refused to pass upon the validity of the Ohio divorce." With that statement, I wholly disagree. Not to pass upon the efficacy in Pennsylvania of the husband's Ohio divorce is an unwarranted disregard of this important phase of the defense. Suppose, arguendo, that the husband had not obtained a divorce in Ohio but that the circumstances, otherwise, were the same as they are, certain it is that he could not have enlisted the aid of a Pennsylvania court to evict his wife from the marital domicile. For an interesting and well-considered exposition of the law applicable to such a situation, see opinion by Judge GORDON of Common Pleas No. 2 of Philadelphia County in Harris v. Harris, 16 Pa. D.  C. 33, 34 (1932); cf. alsoMcKendry v. McKendry, 131 Pa. 24, 35, 18 A. 1078. What the parties accomplished by agreement in the McKendry case with respect to the husband's continued right of domicile in the wife's property is what the law imposes in favor of a wife with respect to her husband's property because of his common-law duty to provide her a place in which to live. *Page 308 
On the other hand, take the facts of this case exactly as they are except for supposing that the Ohio divorce happens not to be effective in Pennsylvania, would not the defendant be entitled to a wife's rights in the Pennsylvania property of her husband, the plaintiff's predecessor in title? See Rice v.Rice, 336 U.S. 674. Under Haddock v. Haddock, 201 U.S. 562, a decree in divorce was not entitled to full faith and credit where the domicile of the libelant was not the matrimonial domicile and the service on the respondent was constructive. True enough, Haddock v. Haddock was overruled by Williams v.North Carolina, 317 U.S. 287, 299, which made actual domicile of the libelant the test of the divorce court's jurisdiction and the validity of the jurisdiction the criterion of the full faith and credit to which the decree is entitled even in the matrimonial domicile. Thus, under the Williams case, supra, each spouse may establish a separate domicile regardless of which one may be at fault. But, the actuality of the libelant's domicile, when foreign to the matrimonial domicile, is still a matter for inquiry and determination by a court of the matrimonial domicile at the instance of the respondent: seeRice v. Rice, supra; Williams v. North Carolina,325 U.S. 226, 230-231 (the second Williams case); and Commonwealth v.Esenwein, 348 Pa. 455, 35 A.2d 335, aff'd sub. nom. Esenwein v.Commonwealth, 325 U.S. 279, where Mr. Justice LINN, speaking for this Court, said (p. 457), — "There is no doubt of the power of the courts below to inquire into the jurisdictional facts necessary to confer jurisdiction on the [foreign] court: [citing cases]."
In addition to the question in the instant case as to the actuality of the libelant's domicile in Ohio, there is a further question as to whether the constructive service directed to be made on the respondent met the legal requirements of the due process essential to the court's jurisdiction: see the first Williams case, supra, *Page 309 
where it was said (p. 299) that "There is no constitutional barrier if the form and nature of the substituted service
[citing case] meet the requirements of due process" (Emphasis supplied). In the present instance, the constructive service consisted of a notice of the divorce suit in Ohio, posted in ordinary mail, to "Lucy Granquist, White Mills, Pa." The respondent's correct Christian name (and known to the libelant so to be) is Rose and not Lucy. There can be no legal presumption that an incorrectly addressed letter was received by the addressee; and, to date, there has been no proof in this case that Rose Granquist ever received the notice. The questions as to the jurisdiction of the Ohio court and the due process of the service are both present and important.
But, even if the Ohio divorce severed the matrimonial ties, it did not ipso facto settle the property rights of the respondent in the husband's property situate in Pennsylvania. See Estin v. Estin, 334 U.S. 541, 549. Mrs. Granquist's interest in the property, here involved, is not merely an inchoate right of dower. She has a very present right to the continued possession of the common marital domicile regardless of the question of the validity of the Ohio divorce in Pennsylvania. The common law right of an innocent spouse to retain possession of the marital domicile which the other spouse voluntarily abandoned should not be confused with the legal term, "matrimonial domicile", and the important part it formerly played where service in divorce by a foreign court was had only constructively.
The majority opinion twice makes point of the fact that there is no allegation that the husband's sale of the property to the plaintiff was collusive. Such an allegation, or even proof thereof, would be superfluous to the present issue. Granted that the plaintiff acted with highest good faith, still, to his bounden knowledge, Mrs. Granquist was in actual possession of the property when *Page 310 
he purchased it and, of course, in that situation he took it subject to her rights whereof it was his duty to inquire.
In my opinion, it is of utmost importance that the question of the validity of the Ohio divorce be determined in this proceeding. That would necessarily require the development of additional facts and, thereafter, further findings by the trial court, for which purposes, I would reverse and remand.